Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
            In claim 19:
            It is unclear how limitation of the at least one acoustic driver recited in claim 19, lines 3-10, is structurally connected to the at least one acoustic driver  early recited in claim 1, lines 6-14, since it appears that the least one acoustic driver recited in claim 19 is directed to an alternative acoustic driver different from the at least one acoustic driver  recited in claim 1, lines 6-14.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wakeland et al. (US 20190238971).
             Regarding claim 1, Wakeland et al., according to Figs. 1-10, discloses  an acoustic output apparatus (see Fig.1 and 5) comprising: 
             a speaker assembly (see temple 102 as loudspeaker assembly) including at least one acoustic driver (driver 110), the at least one acoustic driver (110) being configured to output sound from at least two sound guiding holes (see opens 119, 121 and opens 131, 134) located on the speaker assembly (see Fig. 5) sounds outputted from the at least two sound guiding holes (see opens 119, 121 and opens 131, 134) having different phases (see paragraph 0022 or 0028 which discloses the loudspeaker to produce out of phase sound from opposite sides of the loudspeaker, and thus sound outputted from open 119 or 121 and sound outputted from open 131 or 134 having different phase or out of phase), wherein the at least one acoustic driver (110) includes: 
               a first acoustic driver (see driver 112) configured to output a first sound with a first frequency range (see driver 112 to output back side acoustic from its back side with a frequency range (see frequency described in Fig. 3) to back volume 116 as a first acoustic driver configured to output a first sound with a first frequency range); and 
              a second acoustic driver (see driver 112 which is also interpreted as a second acoustic drive) configured to output a second sound with a second frequency range (see driver 112 to output front side acoustic from its front side with a frequency range (see frequency described in Fig. 2) to the front volume 114 as a second acoustic driver configured to output a second sound with a second frequency range), 
              wherein the at least two sound guiding holes (opens 119, 121 and opens 131, 134) comprise a plurality of first sound guiding  holes (see opens 131 and 134 as a plurality of first sound guiding  holes) and a plurality of second sound guiding holes (see opens 119 and 121 as a plurality of second sound guiding  holes), the first sound (back acoustic) being outputted from the plurality of first sound guiding holes (opens 131 and 134), the second sound (see front acoustic) being outputted from the plurality of second sound guiding holes (opens 119 and 121); and 
              a supporting structure (see parts 106 and 108 a supporting structure) for supporting the speaker assembly (102) proximate to but not blocking a user's ear canal (see Fig. 5 which shows loudspeaker 110 of the speaker assembly (102) is supported by parts 106 and 108 proximate to but not blocking a user's ear canal 104), the supporting structure (106, 108) hanging the speaker assembly before the user's ear (see Fig. 5 which shows the  loudspeaker 110 of the assembly 102 is hanged before the user’s ear).
              Regarding claim 2,  see Fig. 5 which shows the supporting structure (106, 108) comprising an ear hook (see part 106 as an ear hook), a shape of the ear hook (106) matching a shape of the user's ear (see Fig. 5 which shows lower side of part 106 having a shape matching a shape (top shape) of the user's ear).
             Regarding claim 5, see Fig. 5 which shows the speaker assembly (102) to transmit sounds by means of air conduction (see Fig. 5 which shows the sound from the loudspeaker 110 is transmitted to the user’s ear through the  air).  
                Regarding claim 8, see Fig. 5 which shows  at least one of the plurality of second sound guiding holes (opens 119, 121) is closer to the user's ear canal (104) than at least one of the plurality of first sound guiding holes (opens 131, 134).               
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN 205336486) in view of Wakeland et al. (US 20190238971).
             Regarding claim 1,  Zhang et al., according to Fig. 3 discloses an acoustic output apparatus (see earphone shown Fig. 1 and details shown in Fig. 3) comprising:
             a speaker assembly (see bone conduction  4 in Fig. 1 and 401-404 as details shown in Fig. 3) including at least one acoustic driver (see speaker 402 as  the at least one acoustic driver); 
            a supporting structure (see hanger 1 as the supporting structure) for supporting the speaker assembly (see Fig. 1) proximate to but not blocking a user's ear canal (see page 4 of the translation which discloses when the earphone is worn, pulled outward front end of the two ear-hanging components, the hook part is hung on the ear, bone conduction bag is attached outside the ear), the supporting structure (1) including an ear hook (see ear hook/hanging 201, 202 in Fig. 3 as ear hook) that connects to the speaker assembly (401-404) at a first end of the ear hook (201, 202) and hangs the speaker assembly before the user's ear (see page 4 which discloses when the earphone is worn, pulled outward front end of the two ear-hanging components, the hook part is hung on the ear, bone conduction bag is attached outside the ear).
            However, Zhang et al. fails to teach the use of the at least one acoustic driver that is
configured to output sound from at least two sound guiding holes located on the speaker assembly,
and sounds outputted from the at least two sound guiding holes having different phases, and the at least one acoustic driver includes: a first acoustic driver configured to output a first sound with a first frequency range; and a second acoustic driver configured to output a second sound with a second frequency range, wherein the at least two sound guiding holes comprise a plurality of first sound guiding holes and a plurality of second sound guiding holes, the first sound being outputted from the plurality of first sound guiding holes, the second sound being outputted from the plurality of second sound guiding holes.
             Wakeland et al., in order to output sounds with high quality to the ear without spilling too much sound to the environment (paragraph 0002), teaches the use  of a speaker assembly (see Fig. 5) including at least one acoustic driver (110) being configured to output sound from at least two sound guiding holes (see opens 119, 121 and opens 131, 134) located on the speaker assembly (see Fig. 5) sounds outputted from the at least two sound guiding holes (see opens 119, 121 and opens 131, 134) having different phases (see paragraph 0022 or 0028 which discloses the loudspeaker to produce out of phase sound from opposite sides of the loudspeaker, and thus sound outputted from open 119 or 121 and sound outputted from open 131 or 134 having different phase or out of phase), wherein the at least one acoustic driver (110) includes: a first acoustic driver (see driver 112) configured to output a first sound with a first frequency range (see driver 112 to output back side acoustic from its back side with a frequency range (see frequency described in Fig. 3) to back volume 116 as a first acoustic driver configured to output a first sound with a first frequency range); and a second acoustic driver (see driver 112 which is also interpreted as a second acoustic drive) configured to output a second sound with a second frequency range (see driver 112 to output front side acoustic from its front side with a frequency range (see frequency described in Fig. 2) to the front volume 114 as a second acoustic driver configured to output a second sound with a second frequency range),  wherein the at least two sound guiding holes (opens 119, 121 and opens 131, 134) comprise a plurality of first sound guiding  holes (see opens 131 and 134 as a plurality of first sound guiding  holes) and a plurality of second sound guiding holes (see opens 119 and 121 as a plurality of second sound guiding  holes), the first sound (back acoustic) being outputted from the plurality of first sound guiding holes (opens 131 and 134), the second sound (see front acoustic) being outputted from the plurality of second sound guiding holes (opens 119 and 121).      
             Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the speaker assembly in apparatus of Zhang et al. by using the acoustic driver (110), as taught by Wakeland, as the at least acoustic driver for outputting sound.
             The motivation for this modification is to obtain an alternative sound apparatus capable of outputting sounds with high quality to the ear without spilling to much sound to the environment.
              Regarding claim 2, see  any of Figs. 1-3 of Zhang et al. which shows the support structure comprising ear hook (201, 202) and  a shape of the ear hook (201, 202) matches a shape of the user's ear (see ear hook assembly 2 including ear hooks/hangers 201 and 202 as shown in Fig. 3 having a shape of the user's ear).
             Regarding claim 3, see Fig. 1, 2 or 3 of Zhang et al. which shows the supporting structure comprises a headband (1) placed over a head of the user when the acoustic output apparatus (earphone) is worn by the user.
             Regarding claim 4, see Fig. 1 or 2 of Zhang et al. which  shows the supporting structure (1-3) comprises a fixing component (see ear bag 4 or 5 as the fixing component ) configured to fix the speaker assembly near an opening of the user's ear canal (see page 4 of the translation which discloses when the earphone is worn, pulled outward front end of the two ear-hanging components, the hook part is hung on the ear, the conduction bag is attached outside the ear), the fixing component (4 or 5) being placed into the user's ear canal without blocking the ear canal ( see the hook part (201, 202) is hung on the ear and the conduction bag (4 or 5) is attached outside the ear as disclosed in page 4).
             Regarding claim 5, see Fig. 5 of Wakeland et al. which shows the speaker assembly (102) to transmit sounds by means of air conduction (see Fig. 5 which shows the sound from the loudspeaker 110 is transmitted to the user’s ear through the  air).  
             Regarding claim 8, see Fig. 5 which shows  at least one of the plurality of second sound guiding holes (opens 119, 121) is closer to the user's ear canal (104) than at least one of the plurality of first sound guiding holes (opens 131, 134).               
Claim(s) 6 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zhang et al. and  Wakeland et al. as applied to claim 1 above, and further in view of  Karkkainen et al. (US 20130051585).             
             Regarding claim 6, Zhang et al. and  Wakeland et al. in combination, disclose all of features recited in claim 6 (see the 103 rejection above) except for the use of the second frequency range including frequencies higher than the first frequency range.
            Karkkainen et al., according to Fig. 3, and 13-15,  teaches the at least one acoustic driver  include: a controller (28) to control a first acoustic driver (26) to output a first sound with a first frequency range (low frequency band ranging from 300Hz-1500Hz, paragraphs 0052, 0061, 0066-0068) and to control a second acoustic driver (24) to output a second sound with a second frequency range (high frequency band ranging from 1500Hz-10,000Hz, paragraph 0052, 0061, 0066-0068) , the second frequency range (high frequency band))  is higher than the first frequency range (low frequency band).
            Thus,  it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the apparatus of Zhang et al. modified by Wakeland et al., based in the teaching of Karkkainen et al.  by controlling  the first acoustic driver and the second driver to output a first sound with a first frequency  and  output the second sound having second frequency higher than the first frequency. 
             The motivation for this modification is to enable the apparatus of  Zhang et al. modified by Wakeland et al to output sound with improved sound effect at the user’s ear.
             Regarding claim 16, see paragraph 0052 of  Karkkainen et al. which discloses the first frequency range (low frequency band) includes frequencies below 650 Hz (300 Hz) and the second frequency range includes frequencies above 1000 Hz (1500Hz-10,000Hz).
             Regarding claim 17, since the crossover frequency of the high frequency and low frequency is set at 1500Hz, paragraph 0033, and thus,  the first frequency range and the second frequency range would overlap each other at the crossover frequency.
             Regarding claim 18,  Zhang et al. and Wakeland et al., in combination, do not, but Karkkainen et al. does teach the use of  a control device (see circuit 28 shown in Fig. 3) configured to control the first acoustic driver (26) and the second acoustic driver (24), the control device ( 28) comprising a frequency division module (see paragraphs 0031-0032) configured to divide a source signal into: a low-frequency signal (34) corresponding to the first frequency range for driving the first acoustic driver (26) to output the first sound; and a high-frequency signal (32) corresponding to the second frequency range for driving the second acoustic driver (24) to output the second sound.
             Thus,  it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the apparatus of Zhang et al. modified by Wakeland et al. by employing the control device (28) as taught by Karkkainen et al. to control the first acoustic driver  and the second acoustic driver.
             The motivation for this modification is to enable the apparatus of  Zhang et al modified by Wakeland et al. to independently control the output  level of  each of acoustic drivers and thereby to output a combined audio to the user with improved sound quality or sound effect.  
 4.	Claims 1-3, 5, 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 109495809) in view of  Wakeland et al. (US 20190238971).
             Regarding claim 1,  Li et al., according to Fig. 1 discloses an acoustic output apparatus (see earphone shown Fig. 1 and details shown in Figs. 3-8) comprising: 
             a speaker assembly (see speaker assembly 40 shown in Fig. 1); 
             a supporting structure (see ear hanging 20 as the supporting structure) for supporting the speaker assembly (40) proximate to but not blocking a user's ear canal (see Fig. 1, when wearing by the user, the speaker assembly 40 is hung by hanging 20 not block the user’s ear canal), the supporting structure (20) including an ear hook (see ear hook/hanging 20 in Fig. 1 as ear hook) that connects to the speaker assembly (40) at a first end of the ear hook (20) and hangs the speaker assembly before the user's ear (see Fig. 1).
             However, Li et al., fails to teach the use of the speaker assembly having at least one acoustic driver that is configured to output sound from at least two sound guiding holes located on the speaker assembly, and sounds outputted from the at least two sound guiding holes having different phases, and the at least one acoustic driver includes: a first acoustic driver configured to output a first sound with a first frequency range; and a second acoustic driver configured to output a second sound with a second frequency range, wherein the at least two sound guiding holes comprise a plurality of first sound guiding holes and a plurality of second sound guiding holes, the first sound being outputted from the plurality of first sound guiding holes, the second sound being outputted from the plurality of second sound guiding holes.
             Wakeland et al., in order to output sounds with high quality to the ear without spilling too much sound to the environment (paragraph 0002), teaches the use  of a speaker assembly (see Fig. 5) including at least one acoustic driver (110) being configured to output sound from at least two sound guiding holes (see opens 119, 121 and opens 131, 134) located on the speaker assembly (see Fig. 5) sounds outputted from the at least two sound guiding holes (see opens 119, 121 and opens 131, 134) having different phases (see paragraph 0022 or 0028 which discloses the loudspeaker to produce out of phase sound from opposite sides of the loudspeaker, and thus sound outputted from open 119 or 121 and sound outputted from open 131 or 134 having different phase or out of phase), and the at least one acoustic driver (110) being configured to output sound from at least two sound guiding holes (see opens 119, 121 and opens 131, 134) located on the speaker assembly (see Fig. 5) sounds outputted from the at least two sound guiding holes (see opens 119, 121 and opens 131, 134) having different phases (see paragraph 0022 or 0028 which discloses the loudspeaker to produce out of phase sound from opposite sides of the loudspeaker, and thus sound outputted from open 119 or 121 and sound outputted from open 131 or 134 having different phase or out of phase), wherein the at least one acoustic driver (110) includes:  a first acoustic driver (see driver 112) configured to output a first sound with a first frequency range (see driver 112 to output back side acoustic from its back side with a frequency range (see frequency described in Fig. 3) to back volume 116 as a first acoustic driver configured to output a first sound with a first frequency range); and  a second acoustic driver (see driver 112 which is also interpreted as a second acoustic drive) configured to output a second sound with a second frequency range (see driver 112 to output front side acoustic from its front side with a frequency range (see frequency described in Fig. 2) to the front volume 114 as a second acoustic driver configured to output a second sound with a second frequency range),  wherein the at least two sound guiding holes (opens 119, 121 and opens 131, 134) comprise a plurality of first sound guiding  holes (see opens 131 and 134 as a plurality of first sound guiding  holes) and a plurality of second sound guiding holes (see opens 119 and 121 as a plurality of second sound guiding  holes), the first sound (back acoustic) being outputted from the plurality of first sound guiding holes (opens 131 and 134), the second sound (see front acoustic) being outputted from the plurality of second sound guiding holes (opens 119 and 121).
            Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the speaker assembly in apparatus of Li et al. by using the acoustic driver (110), as taught by Wakeland, as the at least acoustic driver for outputting sound.
            The motivation for this modification is to obtain an alternative sound apparatus capable of outputting sounds with high quality to the ear without spilling to much sound to the environment.
             Regarding claim 2, see  Figs. 1 and 2 of Li et al. which shows the support structure comprising an ear hook (20) and a shape of the ear hook (20) matches a shape of the user's ear (see ear hook assembly 20 shown in Fig. 1 or 2 having a shape of the user's ear).
             Regarding claim 3, see Fig. 1 of Li et al. which shows the supporting structure comprises a headband (30) placed over a head of the user when the acoustic output apparatus (speaker device) is worn by the user.
             Regarding claim 5, see Fig. 5 of Wakeland et al. which shows the speaker assembly (102) to transmit sounds by means of air conduction (see Fig. 5 which shows the sound from the loudspeaker 110 is transmitted to the user’s ear through the  air).  
             Regarding claim 8, see Fig. 5 which shows  at least one of the plurality of second sound guiding holes (opens 119, 121) is closer to the user's ear canal (104) than at least one of the plurality of first sound guiding holes (opens 131, 134).               
             Regarding claim 20,  see Fig. 8 of Li et al. which discloses the acoustic output apparatus further comprises a magnetic connector (55) configured to charge the acoustic output apparatus when the magnetic connector (55) absorbs a charging interface of an external power source (see last two paragraphs in page 6 of the translation).
Claim(s) 6 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. and Wakeland et al. as applied to claim 1 above, and further in view of  Karkkainen et al. (US 20130051585).
             Regarding claim 6, Li et al. and  Wakeland et al. in combination, disclose all of features recited in claim 6 (see the 103 rejection above) except for the use of the second frequency range including frequencies higher than the first frequency range.
            Karkkainen et al., according to Fig. 3, and 13-15,  teaches the at least one acoustic driver  include: a controller (28) to control a first acoustic driver (26) to output a first sound with a first frequency range (low frequency band ranging from 300Hz-1500Hz, paragraphs 0052, 0061, 0066-0068) and to control a second acoustic driver (24) to output a second sound with a second frequency range (high frequency band ranging from 1500Hz-10,000Hz, paragraph 0052, 0061, 0066-0068) , the second frequency range (high frequency band))  is higher than the first frequency range (low frequency band).
            Thus,  it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the apparatus of Li et al. modified by Wakeland et al., based in the teaching of Karkkainen et al.  by controlling  the first acoustic driver and the second driver to output a first sound with a first frequency  and  output the second sound having second frequency higher than the first frequency. 
             The motivation for this modification is to enable the apparatus of  Li et al. modified by Wakeland et al to output sound with improved sound effect at the user’s ear.
             Regarding claim 16, see paragraph 0052 of  Karkkainen et al. which discloses the first frequency range (low frequency band) includes frequencies below 650 Hz (300 Hz) and the second frequency range includes frequencies above 1000 Hz (1500Hz-10,000Hz).
             Regarding claim 17, since the crossover frequency of the high frequency and low frequency is set at 1500Hz, paragraph 0033, and thus,  the first frequency range and the second frequency range would overlap each other at the crossover frequency.
             Regarding claim 18,  Li et al. and Wakeland et al., in combination, do not, but Karkkainen et al. does teach the use of  a control device (see circuit 28 shown in Fig. 3) configured to control the first acoustic driver (26) and the second acoustic driver (24), the control device ( 28) comprising a frequency division module (see paragraphs 0031-0032) configured to divide a source signal into: a low-frequency signal (34) corresponding to the first frequency range for driving the first acoustic driver (26) to output the first sound; and a high-frequency signal (32) corresponding to the second frequency range for driving the second acoustic driver (24) to output the second sound.
             Thus,  it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the apparatus of Li et al. modified by Wakeland et al. by employing the control device (28) as taught by Karkkainen et al. to control the first acoustic driver  and the second acoustic driver.
             The motivation for this modification is to enable the apparatus of  Zhang et al modified by Wakeland et al. to independently control the output  level of  each of acoustic drivers and thereby to output a combined audio to the user with improved sound quality or sound effect.  

Allowable Subject Matter
Claim 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 9-15 and 19 are allowable over the prior art of record because the prior art of record including US 20190238971, CN 205336486 or CN 109495809 as the closest prior art which is directed to a similar subject matter of the claimed invention (see details in the 102 or 103 rejection above). However, there is at least a difference between the closest prior art and the claimed invention is that the closest prior art fails to include the following claimed features.
            Claimed features comprising: the acoustic output apparatus further comprises: a first acoustic route between the first acoustic driver and the plurality of first sound guiding holes; and a second acoustic route between the second acoustic driver and the plurality of second sound guiding holes, the first acoustic route and the second acoustic route having different frequency selection characteristics, as recited in claim 9.  
             Claimed features comprising: the plurality of first sound guiding holes include a pair of first sound guiding holes that are spaced apart from each other by a first distance, and the plurality of second sound guiding holes include a pair of second sound guiding holes that are spaced apart from each other by a second distance, the first distance being greater than the second distance, as recited in claim 10.  
              Claimed features comprising: the at least one acoustic driver includes: Response to Non-Final Office Action Attorney Docket No.: 20608-0103USO1Application No.: 17/168,211Page 6 of 10a magnetic system for generating a first magnetic field, the magnetic system comprising: a first magnetic component for generating a second magnetic field; and at least one second magnetic component surrounding the first magnetic component, a magnetic gap being formed between the first magnetic component and the at least one second magnetic component, a magnetic field intensity of the first magnetic field in the magnetic gap being greater than a magnetic field intensity of the second magnetic field in the magnetic gap, as recited in claim 19.  
             Other references of the record are also directed to a similar concept of the claimed invention, but none of them suggests nor fairly teaches any feature or obvious improvement that is directed to the claimed features identified above as the difference between the closest prior art and the claimed invention so that it can be relied upon to modify the closest prior art to derive the claimed invention as currently recited in each of claims 9, 10 and 19. Therefore, claims 9, 10 and 19 are allowable over the prior art of record, and dependent claims 11-15 are also allowable over the prior art of record for the same reason as their base claim 10.
Response to Arguments
In response to Applicant’s arguments filed 05/22/2022,  Applicant should note that newly amended claim 1 is not allowable over the prior art of record even through it includes limitations of claim 7 therein because newly amended claim 1 has broadly changed the scope of the invention previously examined at some aspects, and this would make the claim  not allowable over the prior art of record.   Accordingly,  this application could not be placed in a condition for allowance as requested by Applicant.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595. The examiner can normally be reached Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANG V TRAN/
 Primary Examiner, Art Unit 2688